DETAILED ACTION
This is a response to amendment/RCE filed 03/05/2021.  Claims 1-18 and 21-22 pending and claims 1, 8 and 15 are independent.  Claims 21-22 have been added.  Claims 19-20 have been canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 34 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/05/2021 has been entered. 

Response to Arguments

Applicant’s argument filed on 03/05/2021 with respect to claims 1, 8, and 15 have been considered but are moot due to the new grounds of rejection that do not rely on any reference allied in the prior rejection of record for any teachings or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US PGPUB No. 2016/0094991) in view of Ortiz et al. (US PGPUB No. 2016/0019536).

Regarding claim 1. A method for authorizing use of an application on a computing device, the method comprising: 
identifying a plurality of device identifiers of the computing device, the plurality of device identifiers including a primary device identifier [Powell, para. 0024, 0037, some embodiments of the invention can include receiving, by a mobile device, user authentication data into a first application on the mobile device. Once the user authentication data is received by the first application on the mobile device, it is transmitted to an authorization computer system. The authorization computer system then verifies the authentication data. After it verifies the authentication data, it can then generate and transmit an authentication code to the first application in the mobile device.  (Para. 0037), the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc. An authorization request message may also comprise "transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.];

determining authorization information, used to subsequently determine authorization for the application, based on predetermined one or more of the plurality of device identifiers of the computing device, the authorization information being independent of whether the predetermined one or more of the plurality of device identifiers is the primary device identifier such that the authorization information is identical for each authorization of use of the application [Powell, para. 0077, 0099, 0100, FIG. 7, if the second application 20B invokes the first application 20A to launch, the in some embodiments, the second application 20B may pass a mobile device identifier and/or a second application identifier to the first application 20A. Such identifiers may be used by subsequent downstream entities (e.g., the authorization computer system 40) to help identify the mobile device to be provisioned…  (Para. 0099), in step S204, the authorization computer system 40 validates the authentication data. It may do so by retrieving authentication data that was previously stored for the user, and then comparing the retrieved authentication data to the received authentication data. For example, the authorization computer system 40 may store a password, can receive the corresponding password from the mobile device 10, and can determine if the stored password matches the received password. If the received authentication data does not match the previously stored authentication data, then a message may be generated and transmitted by the authorization computer system 40 to the mobile device 10 indicating that the entered authentication data is incorrect.  (Para. 0100), in step S206, after the authorization computer system 40 validates the authentication data. The authorization computer system 40 then sends a response back to the first application 20A on the mobile device 10.]; and 

Powell does not explicitly disclose, active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device
determining authorization for use of the application on the computing device in response to the authorization information.
However, Ortiz does disclose, active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device [Ortiz, para. 0030, 0157, FIG. 5C, (Examiner notes that each application from a financial institution (FI) would have its own identifier among multiple identifiers at multiple authorization levels), for example, the user can input such an identifier and thereby cause the device, using at least the purchaser-defined identifier, to initiate or otherwise access or execute one of a plurality of transaction authorization data sets, using for example one of a plurality of virtual wallet applications; and, using at least the accessed transaction authorization data set, generate a transaction request data set, the transaction request data set comprising at least two of: an identifier associated with at least one authorized user of at least one transaction payment account, an identifier associated with the transaction communication device; and an identifier associated with the at least one transaction payment account; and to route the generated transaction data request to a transaction adjudication server, using the wireless communication system. (Para. 0157)as shown in FIG. 5C and described herein, a customer's mobile communication device/PDA 102, 202 may comprise one or more pre-initialized secure elements 116 (comprising credentials and other data associated with the respective user 10, the specific device 102, 202, and one or more user accounts, or the like, programmed or stored thereon) with purchaser financial data representing one or more different accounts or payment methods (such as credit cards, debit cards, coupons or other value added services) associated with one or more FIs and/or other authorization adjudications 110.]; 
determining authorization for use of the application on the computing device in response to the authorization information [Ortiz, 0020, 0269 (Examiner notes that throughout the invention provides for use of multiple independent identifiers at different authorization levels) for example, in one aspect the invention provides methods authorizing data processes. Such a process may, for example, be performed by one or more processors of, or otherwise associated with, an authorization adjudication server, and may comprise receiving a data processing request generated by an requesting client device, the data processing request comprising data representing at least one identifier associated with an application data set; data representing at least one identifier associated with a requesting user of a data processing application associated with the application data set; and at least one identifier associated with the requesting client device; accessing an authorization data set and determining that the received identifier associated with an application data set is compatible with authorization of the data processing request.  (Para. 0269 FIG. 9-10), at the time of a desired transaction, a user's device 102, 202 and/or payment application 104, 105 can generate a suitably-formatted transaction cryptogram by, for example, receiving from the merchant POS 112, 114 transaction information such as a purchase amount and merchant identifier, and adding a plurality of secure identifiers,…].
Powell and Ortiz are in the same filed of endeavors as they are both pertinent to improving security, using secure identifiers, payment elements such as virtual wallets and payment tokens, and other devices and processes.
Therefore, It would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Powell to improve security when provisioning access data to a computing device (Powell, see abstract and paragraph 0006, FIG. 1) with teachings of Ortiz (Ortiz, para. 0020, 0030, 0157, 0269, FIG. 5C and FIG. 9-10) would enable Powell in processing of payment transactions and secure data processing to implement secure means for the authorization of sensitive data with multiple independent identifiers at different authorization levels which finally a mobile device receiving user authentication data at an application on the mobile device, and then transmitting the user authentication data to an authorization computer device.  

Regarding claim 2. The combination of Powell and Ortiz disclose, the method of claim 1, wherein the plurality of device identifiers comprises at least two of an International Mobile Equipment Identity, mobile equipment identifier, a media access control address, or international mobile subscriber identity, wherein one of the at least two is the primary device identifier that is active for the computing device [Powell, para.  0029, 0101, FIG. 7, (Examiner notes that an identifier to identify particular access data is the user’s account identifier associated with application), examples of authentication data obtained from a user may include PINs (personal identification numbers), passwords, etc. Examples of authentication data that may be obtained from a device may be include device serial numbers, hardware secure element identifiers, device fingerprints, phone numbers, IMEI numbers, etc.  (Para. 0101, FIG. 7), In step S207, the second application 20B (and optionally the digital wallet server computer 60) is queried by the first application 20A to determine if any of the account data that is held by the authorization computer system 40 has already been provisioned to the second application 20A in the mobile device 10. The first application 20A can do this by sending one or more access data reference identifiers such as account reference identifiers that it has for the user of the mobile device 10 to the second application S208 (and optionally the digital wallet server computer 60). The account reference identifiers may be associated with the accounts that the user has with the issuer associated with the authorization computer system 40.]. 

Regarding claim 3. The combination of Powell and Ortiz disclose, the method of claim 1.  Furthermore Powell does teach, wherein the authorization is determined further in response to comparing the authorization information with information retrieved from a server [Powell, para. 0086, 0087, FIG. 6, (steps S114 and S114), in step S114, after the authentication code is received by the second application 20B, the mobile device 10 then transmits the authentication code to the digital wallet server computer 60 using any suitable electronic message format. In step S116, after the digital wallet server computer 60 receives the authentication code, the digital wallet server computer 60 then transmits the authentication code to the validation entity computer 80 using any suitable electronic message format.].

Regarding claim 4.  The combination of Powell and Ortiz disclose, the method of claim 1.  Furthermore Powell does teach, wherein the authorization information is determined in accordance with a pre-determined rule [Powell, para. 0071, 0095, 0096, FIG. 7, (examiner equates provisioning process as the rule), the decrypted data from the received authentication code can be evaluated and compared to previously received access data, or decrypted information from a previously received authentication code to determine if there is a match (thereby validating the received authentication code).  (Para. 0095), prior to step S202, a user may want to provision access data into the second application 20B. In some embodiments, the second application 20B may be a digital wallet application that is associated with the digital wallet server computer 60. The access data may be payment account data such as credit card account data. The user may initiate the provisioning process by launching or otherwise interacting with the first application 20A on the mobile device 10. In some embodiments, this can be done without any initial interaction with the second application 20B. The first application 20A may be an issuer application (e.g., a mobile banking application) that is associated with the authorization computer system 40. The authorization computer system may be an issuer computer system. The second application 20B may be a digital wallet application associated with the digital wallet server computer 60.].

Regarding claim 5.  The combination of Powell and Ortiz does disclose, the method of claim 4.  Furthermore Powell does teach, wherein information indicating the pre-determined rule is stored on the computing device [Powell, para. 0099, FIG. 7, in step S204, the authorization computer system 40 validates the authentication data. It may do so by retrieving authentication data that was previously stored for the user, and then comparing the retrieved authentication data to the received authentication data. For example, the authorization computer system 40 may store a password, can receive the corresponding password from the mobile device 10, and can determine if the stored password matches the received password. If the received authentication data does not match the previously stored authentication data, then a message may be generated and transmitted by the authorization computer system 40 to the mobile device 10 indicating that the entered authentication data is incorrect.].

Regarding claim 6, the combination of Powell and Ortiz does discloses the method of claim 4. Furthermore Powell discloses the method wherein the rule used to determine the authorization information based on predetermined one or more of the plurality of device identifiers [Powell, para. 0024, Some embodiments of the invention can include receiving, by a mobile device, user authentication data into a first application on the mobile device. Once the user authentication data is received by the first application on the mobile device, it is transmitted to an authorization computer system. The authorization computer system then verifies the authentication data. After it verifies the authentication data, it can then generate and transmit an authentication code to the first application in the mobile device.] comprises at least one of:
 determining a minimum of the plurality of device identifiers [Powell, para. 0077, the user may initiate the loading process by launching or otherwise interacting with the first application 20A on the mobile device 10. The first application 20A may be an issuer application (e.g., a mobile banking application) that is associated with the authorization computer system 40. The authorization computer system may be an issuer computer system. In other embodiments, the second application 20B may be first launched, and this may invoke or initiate the first application 20A to launch. If the second application 20B invokes the first application 20A to launch, the in some embodiments, the second application 20B may pass a mobile device identifier and/or a second application identifier to the first application 20A. Such identifiers may be used by subsequent downstream entities (e.g., the authorization computer system 40) to help identify the mobile device to be provisioned (if device information does not already reside at those downstream entities).]; 
determining a maximum of the plurality of device identifiers []; 
determining an average of the predetermined one or more of the plurality of device identifiers;

 determining an exclusive or combination of the predetermined one or more of the plurality of device identifiers; 
determining a combination of the predetermined one or more of the plurality of device identifiers; 
determining a combination of a subset of the predetermined one or more of the plurality of device identifiers; 
appending the predetermined one or more of the plurality of device identifiers according to a pre-determined logic; 
appending the plurality of device identifiers in ascending order to determine the authorization information; 
appending the predetermined one or more of the plurality of device identifiers in descending order; or
 appending a subset of the predetermined one or more of the plurality of device identifiers.
Regarding claim 7. The combination of Powell and Ortiz does disclose, the method of claim 1.  Furthermore Powell does teach, wherein the application on the computing device comprises a digital wallet application [Powell, para. 0026, the mobile banking application delivers the authentication code to a digital wallet provider application on the mobile device through an API (application programming interface).].

Regarding claim 8.  Powell does disclose, a computing device comprising: 
at least one processor [Powell, para. 0040, a processor may comprise one or more microprocessors working together to accomplish a desired function.]; and 
at least one memory including computer program code [Powell, para. 0041, a "memory" may be any suitable device or devices that can store electronic data. A suitable memory may comprise a non-transitory computer readable medium that stores instructions that can be executed by a processor to implement a desired method.]; 
the at least one memory and the computer program code configured to cause the at least one processor to [Powell, para. 0051 A memory 20 may be coupled to the processor 10C and may store a first application 20A and a second application 20B. The memory 20 may be in the form of one or more memory devices (e.g., RAM, EEPROM, ROM chips), using any suitable mode of data storage.]: MCI-098SG-US-T-Response24Docket No. MCI-098SG-US-T 
Serial No. 16/142,755 identify a plurality of device identifiers of the computing device, the plurality of device identifiers including a primary device identifier [Powell, para. 0024, 0037, some embodiments of the invention can include receiving, by a mobile device, user authentication data into a first application on the mobile device. Once the user authentication data is received by the first application on the mobile device, it is transmitted to an authorization computer system. The authorization computer system then verifies the authentication data. After it verifies the authentication data, it can then generate and transmit an authentication code to the first application in the mobile device.  (Para. 0037), the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc. An authorization request message may also comprise "transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.];

determine authorization information, used to subsequently determine authorization for an application stored on the at least one memory, based on predetermined one or more of the plurality of device identifiers of the computing device, the authorization information being independent of whether the predetermined one or more of the plurality of device identifiers is the primary device identifier such that the authorization information is identical for each authorization of use of the application [Powell, para. 0047, 0077, 0099, 0100, FIG. 7, the exemplary mobile device 10 may comprise a computer readable medium 10B that can be present within the body 10H of the mobile device 10. The computer readable medium 10B may be in the form of a memory that stores data. In some cases, the memory 10B may also store information such as access data (e.g., authorization of the application). In general, any of this information may be transmitted by the mobile device 10 to another device, using any suitable method, including the use of antenna 10A or contactless element 10G. (Para. 0077), if the second application 20B invokes the first application 20A to launch, the in some embodiments, the second application 20B may pass a mobile device identifier and/or a second application identifier to the first application 20A. Such identifiers may be used by subsequent downstream entities (e.g., the authorization computer system 40) to help identify the mobile device to be provisioned…  (Para. 0099), in step S204, the authorization computer system 40 validates the authentication data. It may do so by retrieving authentication data that was previously stored for the user, and then comparing the retrieved authentication data to the received authentication data. For example, the authorization computer system 40 may store a password, can receive the corresponding password from the mobile device 10, and can determine if the stored password matches the received password. If the received authentication data does not match the previously stored authentication data, then a message may be generated and transmitted by the authorization computer system 40 to the mobile device 10 indicating that the entered authentication data is incorrect.  (Para. 0100), in step S206, after the authorization computer system 40 validates the authentication data. The authorization computer system 40 then sends a response back to the first application 20A on the mobile device 10.]; and

Powell does not explicitly disclose, active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device; 

However, Ortiz does disclose, active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device [Ortiz, para. 0030, 0157, FIG. 5C, (Examiner notes that each application from a financial institution (FI) would have its own identifier among multiple identifiers at multiple authorization levels), for example, the user can input such an identifier and thereby cause the device, using at least the purchaser-defined identifier, to initiate or otherwise access or execute one of a plurality of transaction authorization data sets, using for example one of a plurality of virtual wallet applications; and, using at least the accessed transaction authorization data set, generate a transaction request data set, the transaction request data set comprising at least two of: an identifier associated with at least one authorized user of at least one transaction payment account, an identifier associated with the transaction communication device; and an identifier associated with the at least one transaction payment account; and to route the generated transaction data request to a transaction adjudication server, using the wireless communication system. (Para. 0157)as shown in FIG. 5C and described herein, a customer's mobile communication device/PDA 102, 202 may comprise one or more pre-initialized secure elements 116 (comprising credentials and other data associated with the respective user 10, the specific device 102, 202, and one or more user accounts, or the like, programmed or stored thereon) with purchaser financial data representing one or more different accounts or payment methods (such as credit cards, debit cards, coupons or other value added services) associated with one or more FIs and/or other authorization adjudications 110.]; 
determining authorization for use of the application on the computing device in response to the authorization information [Ortiz, 0020, 0269 (Examiner notes that throughout the invention provides for use of multiple independent identifiers at different authorization levels) for example, in one aspect the invention provides methods authorizing data processes. Such a process may, for example, be performed by one or more processors of, or otherwise associated with, an authorization adjudication server, and may comprise receiving a data processing request generated by an requesting client device, the data processing request comprising data representing at least one identifier associated with an application data set; data representing at least one identifier associated with a requesting user of a data processing application associated with the application data set; and at least one identifier associated with the requesting client device; accessing an authorization data set and determining that the received identifier associated with an application data set is compatible with authorization of the data processing request.  (Para. 0269 FIG. 9-10), at the time of a desired transaction, a user's device 102, 202 and/or payment application 104, 105 can generate a suitably-formatted transaction cryptogram by, for example, receiving from the merchant POS 112, 114 transaction information such as a purchase amount and merchant identifier, and adding a plurality of secure identifiers,…].

Therefore, It would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Powell to improve security when provisioning access data to a computing device (Powell, see abstract and paragraph 0006, FIG. 1) with teachings of Ortiz (Ortiz, para. 0020, 0030, 0157, 0269, FIG. 5C and FIG. 9-10) would enable Powell in processing of payment transactions and secure data processing to implement secure means for the authorization of sensitive data with multiple independent identifiers at different authorization levels which finally a mobile device receiving user authentication data at an application on the mobile device, and then transmitting the user authentication data to an authorization computer device.  

Regarding computer device claim 9 that has same or similar limitations as method claim 2, and is similarly rejected.
	Regarding computer device claim 10 that has same or similar limitations as method claim 3, and is similarly rejected.
	Regarding computer device claim 11 that has same or similar limitations as method claim 4, and is similarly rejected.
	Regarding computer device claim 12 that has same or similar limitations as method claim 5, and is similarly rejected.
Regarding computer device claim 13 that has same or similar limitations as method claim 6, and is similarly rejected.
Regarding computer device claim 14 that has same or similar limitations as method claim 7, and is similarly rejected.

Regarding claim 15.  Powell does disclose, a method for authorizing use of a digital wallet application on a device, the method comprising: 
identifying, at the device, a plurality of device identifiers of the device, the plurality of device identifiers including a primary device identifier [Powell, para. 0024, 0037, some embodiments of the invention can include receiving, by a mobile device, user authentication data into a first application on the mobile device. Once the user authentication data is received by the first application on the mobile device, it is transmitted to an authorization computer system. The authorization computer system then verifies the authentication data. After it verifies the authentication data, it can then generate and transmit an authentication code to the first application in the mobile device.  (Para. 0037), the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc. An authorization request message may also comprise "transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.]

sorting, at the device, the plurality of device identifiers in accordance with a pre-determined sorting rule such that authorization information is identical for each authorization of use of theMCI-098SG-US-T-Response26Docket No. MCI-098SG-US-T Serial No. 16/142,755digital wallet application regardless of which of the plurality of device identifiers is the primary device identifier [Powell, para. 0031, 0044, 0072, FIG. 6, step 120, (Examiner interprets the provisioning as the rules and the policy which is performed by the provisioning server computer for computing devices and their application in addition,  comparing and matching implies a sorting rule),  a "provisioning server computer" may include any suitable computer that can provision access data to a device.  (Para. 0044), the provisioning server computer 90 may be configured to provision the mobile device 10 with access data… It may also maintain a database of addresses (e.g., an IP or internet protocol address or phone number) for various mobile devices that can be provisioned with access data. The provisioning server computer may also maintain a database of access data to be provisioned. The access data to be provisioned may have been previously obtained by an issuer operating the authorization computer system 40 and/or a payment processor operating the validation entity computer 80.  (Para. 0072), the data received from the authorization computer system 40 may be the access data itself (without receiving the authentication code). The decrypted data from the received authentication code can be evaluated and compared to previously received access data, or decrypted information from a previously received authentication code to determine if there is a match (thereby validating the received authentication code). The code validation module 84C may also include code that causes the processor 81 to receive an authentication code, decrypt an encrypted portion of the authentication code to obtain access data, and initiate provisioning the access data to a mobile device.];

authorizing, at the device, use of the digital wallet application on the device in response to the authorization information [Powell, paragraph 0026, 0087, FIG. 1 and 7,  once the digital wallet provider application on the mobile device is provisioned with payment account data, the mobile device can be permitted or authorized to conduct payment transactions.  (Para. 0087), In step S116, after the digital wallet server computer 60 receives the authentication code, the digital wallet server computer 60 then transmits the authentication code to the validation entity computer 80 using any suitable electronic message format.].
Powell does not explicitly disclose, active for the device, wherein each device identifier of the plurality of device identifiers identifies the device;
determining, at the device, the authorization information, used to subsequently determine authorization for the digital wallet application, based on a result of the sorting;
However, Ortiz does disclose, active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device [Ortiz, para. 0030, 0157, FIG. 5C, (Examiner notes that each application from a financial institution (FI) would have its own identifier among multiple identifiers at multiple authorization levels), for example, the user can input such an identifier and thereby cause the device, using at least the purchaser-defined identifier, to initiate or otherwise access or execute one of a plurality of transaction authorization data sets, using for example one of a plurality of virtual wallet applications; and, using at least the accessed transaction authorization data set, generate a transaction request data set, the transaction request data set comprising at least two of: an identifier associated with at least one authorized user of at least one transaction payment account, an identifier associated with the transaction communication device; and an identifier associated with the at least one transaction payment account; and to route the generated transaction data request to a transaction adjudication server, using the wireless communication system. (Para. 0157)as shown in FIG. 5C and described herein, a customer's mobile communication device/PDA 102, 202 may comprise one or more pre-initialized secure elements 116 (comprising credentials and other data associated with the respective user 10, the specific device 102, 202, and one or more user accounts, or the like, programmed or stored thereon) with purchaser financial data representing one or more different accounts or payment methods (such as credit cards, debit cards, coupons or other value added services) associated with one or more FIs and/or other authorization adjudications 110.]; 
determining at the device authorization for use of the application on the computing device in response to the authorization information [Ortiz, 0020, 0269 (Examiner notes that throughout the invention provides for use of multiple independent identifiers at different authorization levels) for example, in one aspect the invention provides methods authorizing data processes. Such a process may, for example, be performed by one or more processors of, or otherwise associated with, an authorization adjudication server, and may comprise receiving a data processing request generated by an requesting client device, the data processing request comprising data representing at least one identifier associated with an application data set; data representing at least one identifier associated with a requesting user of a data processing application associated with the application data set; and at least one identifier associated with the requesting client device; accessing an authorization data set and determining that the received identifier associated with an application data set is compatible with authorization of the data processing request.  (Para. 0269 FIG. 9-10), at the time of a desired transaction, a user's device 102, 202 and/or payment application 104, 105 can generate a suitably-formatted transaction cryptogram by, for example, receiving from the merchant POS 112, 114 transaction information such as a purchase amount and merchant identifier, and adding a plurality of secure identifiers,…].
Powell and Ortiz are in the same filed of endeavors as they are both are pertaining to improving security, using secure identifiers, payment elements such as virtual wallets and payment tokens, and other devices and processes.
Therefore, It would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Powell to improve 

Regarding claim 16. The combination of Powell and Ortiz does disclose, the method of claim 15.  Furthermore Powell does teach, wherein determining the authorization information comprises selecting a device identifier of the plurality of device identifiers having a maximum value [Powell, para. 0077, FIG. 1 (examiner notes that first and second application are also indicated by a identifier), the user may initiate the loading process by launching or otherwise interacting with the first application 20A on the mobile device 10. The first application 20A may be an issuer application (e.g., a mobile banking application) that is associated with the authorization computer system 40…the second application 20B may pass a mobile device identifier and/or a second application identifier to the first application 20A. Such identifiers may be used by subsequent downstream entities.)].

Regarding claim 17.  The combination of Powell and Ortiz does disclose, the method of claim 15.  Furthermore Powell does teach, wherein determining the [Powell, para. 0077, FIG. 1, the second application 20B may pass a mobile device identifier and/or a second application identifier to the first application 20A. Such identifiers may be used by subsequent downstream entities (e.g., the authorization computer system 40) to help identify the mobile device to be provisioned (if device information does not already reside at those downstream entities)].
Regarding claim 18.  The combination of Powell and Ortiz does disclose, the method of claim 15.  Furthermore Powell does teach,  wherein determining the authorization information comprises appending the plurality of device identifiers in accordance with the sorting [Powell, paragraph 0078, after launching the first application 20A, the first application 20A may present the user with an option to load an account number (e.g., a credit card account number) to the second application 20B. In doing so, the first application may also ask the user to input the user's authentication data and optionally any account identifier associated with the account number to be loaded to the second application 20B.].

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US PGPUB No. 2016/0094991) in view of Ortiz et al. (US PGPUB No. 2016/0019536) and further in view of Wang et al. (USPGPUB No. 2013/0303203). 


Regarding claim 21. Powell and Ortiz does disclose, the method of claim 1. Powell and Ortiz does not explicitly disclose, wherein the computing device is a dual SIM device having a first SIM card slot associated with a first identifier and a second SIM card slot associated with a second identifier, wherein the plurality of device identifiers comprises the first identifier and the second identifier, wherein one of the first identifier and the second identifier is the primary device identifier.
However, Wang does disclose, wherein the computing device is a dual SIM device having a first SIM card slot associated with a first identifier and a second SIM card slot associated with a second identifier, wherein the plurality of device identifiers comprises the first identifier and the second identifier, wherein one of the first identifier and the second identifier is the primary device identifier [Wang, para. 0152, techniques for informing the WTRU of notifications from a different network may include utilizing IMS techniques that may involve utilizing multiple Session Initiation Protocol (SIP) registrations from one or more different networks. For example, a WTRU with multiple SIM-cards may have multiple public Internet Protocol (IP)-Multimedia Subsystem (IMS) User identifiers with one or more public IMS User identifier associated with one SIM-card. As an example, a WTRU may have two SIM cards, and one may be associated with AAA with MSISDN number 111-11-1111 and another may be associated with BBB with MSISDN number 222-22-2222. The WTRU may have two public IMS User identifiers mapped to these two SIM cards,].  

Therefore, It would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Powell to improve security when provisioning access data to a computing device (Powell, see abstract and paragraph 0006, FIG. 1) with the teachings of Ortiz that relates to the secure creation, administration, manipulation, processing, and storage of electronic data useful in processing of payment transactions and other data processes, using secure identifiers (Ortiz, please see abstract and para. 0014) further with the teachings of Wang (Wang, para. 0152) would enable Powell and Ortiz utilizing the system of information while using mobile networks to access resources and improving security using multiple SIM cards (dual SIM card) with their respective identifiers sending authorization message (an electronic message) associated with payment device and/or payment account from a mobile banking application/digital wallet application forwarding the authorization request message to a payment processing network for authorization accessed through different Internet Protocols.
Regarding claim 22. Powell and Ortiz does disclose, the method of claim 1. 
Powell further discloses,Serial No. 16/142,755 wherein the method further comprises: 
initiating a payment process, wherein the determining of the authorization information is performed in response to initiating the payment process [Powell, para. 0037, 0130, FIG. 7, an "authorization request message" may be an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction. An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account. The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account.  (Para. 0130), the merchant computer 230 may then receive this information from the access device 220 via an external communication interface. The merchant computer 230 may then generate an authorization request message that includes the information received from the access device 220 (i.e. information corresponding to the mobile device 210) along with additional transaction information (e.g. a transaction amount, merchant specific information, etc.) and electronically transmits this information to an acquirer computer 240. The acquirer computer 240 may then receive, process, and forward the authorization request message to a payment processing network 250 for authorization.]; and 
completing the payment process in response to the determining of the authorization for use of the digital wallet application [Powell, para. 0096, 0101, FIG. 7, the first application 20A may be an issuer application (e.g., a mobile banking application) that is associated with the authorization computer system 40. The authorization computer system may be an issuer computer system. The second application 20B may be a digital wallet application associated with the digital wallet server computer 60.  (Para. 0101), In step S207, the second application 20B (and optionally the digital wallet server computer 60) is queried by the first application 20A to determine if any of the account data that is held by the authorization computer system 40 has already been provisioned to the second application 20A in the mobile device 10. The first application 20A can do this by sending one or more access data reference identifiers such as account reference identifiers that it has for the user of the mobile device 10 to the second application S208 (and optionally the digital wallet server computer 60). The account reference identifiers may be associated with the accounts that the user has with the issuer associated with the authorization computer system 40.].
Powell and Ortiz does not explicitly disclose, wherein the computing device is a dual SIM device having a first SIM card slot associated with a first identifier and a second SIM card slot associated with a second identifier, wherein the plurality of device identifiers comprises the first identifier and the second identifier, wherein one of the first identifier and the second identifier is the primary device identifier.
However, Wang does disclose, wherein the computing device is a dual SIM device having a first SIM card slot associated with a first identifier and a second SIM card slot associated with a second identifier, wherein the plurality of device identifiers comprises the first identifier and the second identifier, wherein one of the first identifier and the second identifier is the primary device identifier [Wang, para. 0152, techniques for informing the WTRU of notifications from a different network may include utilizing IMS techniques that may involve utilizing multiple Session Initiation Protocol (SIP) registrations from one or more different networks. For example, a WTRU with multiple SIM-cards may have multiple public Internet Protocol (IP)-Multimedia Subsystem (IMS) User identifiers with one or more public IMS User identifier associated with one SIM-card. As an example, a WTRU may have two SIM cards, and one may be associated with AAA with MSISDN number 111-11-1111 and another may be associated with BBB with MSISDN number 222-22-2222. The WTRU may have two public IMS User identifiers mapped to these two SIM cards,]; and 
Powell, Ortiz and Wang are in the same field of endeavors as they are pertaining to user authentication, supporting user services, and using secure identifiers, payment elements such as virtual wallets/digital wallet and payment tokens, and other devices and processes.
Therefore, It would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Powell to improve security when provisioning access data to a computing device (Powell, see abstract and paragraph 0006, FIG. 1) with the teachings of Ortiz that relates to the secure creation, administration, manipulation, processing, and storage of electronic data useful in processing of payment transactions and other data processes, using secure identifiers (Ortiz, please see abstract and para. 0014) further with the teachings of Wang (Wang, para. 0152) would enable Powell and Ortiz utilizing the system of information while using mobile networks to access resources and improving security using multiple SIM cards (dual SIM card) with their respective identifiers, sending authorization message (an electronic message) associated with payment device and/or payment account from a mobile banking application/digital wallet application forwarding the authorization 

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
US Patent No. (9,549,317) to Jindal disclose, a request for an IP address for a client device having a first identifier information is received from an AP device. The request for the IP address is associated with a first communication protocol. The first identifier information is compared to a second identifier information.
US PGPUB No. (2019/0116493) to Cyril discloses, methods and systems for providing a wireless communication service are disclosed. A device identifier for a wireless communication service can be used to generate a connection profile (e.g., communication profile, wide-area network profile, service profile, network profile, etc.) for the wireless communication service that requires credentials for authentication.
US PGPUB No. (2017/0353860) to Zhang discloses, receive a first device identifier from a first computing device; determine whether the first device identifier matches the second device identifier stored in a database at the second computing device.
US PGPUB No. (2013/0212007) to Mattsson discloses, a mobile device can tokenize communication data based on device information and session 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434     

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498